RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 10/21/2021 have been received. In the response filed on 10/21/2021, claims 1 and 12 were amended. 
Claims 1, 4, 6-8, 12, and 13 are pending. Claims 2, 3, 5, 9-11, and 14-39 are canceled. Claims 1, 4, 6-8, 12, and 13 are rejected. 

Withdrawn Rejections
The 35 USC 103 rejections, made of record in the office action mailed on 8/19/2021, have been withdrawn due to applicant’s amendment filed on 10/21/2021.

Domestic Benefit
The present application is a national stage entry of PCT/US16/20969 (filed on 03/04/2016), which claimed domestic benefit to provisional application number 62/129078 (filed on 03/06/2015). 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the 
The disclosure of the prior-filed application, Application No. 62/129078, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The effective filing date of the presently pending claims is 3/4/2016.
Claim 1 recites a feed composition comprising: a spent bleaching earth component, wherein the spent bleaching earth component comprises 8% by weight of calcium carbonate; and 92% by weight of spent bleaching earth, wherein the spent bleaching earth comprises bentonite and 30% by weight edible oil; wherein the spent bleaching earth has been treated with the calcium carbonate prior to adding to the animal feedstuff to form the spent bleaching earth component.
Application No. 62/129078 discloses the following: 
spent bleaching earth from edible oil processing is composed of 30 to 50 percent entrained edible oil and 50 to 70 percent of clay (p. 1, ln. 6-7); 
mixing feed-grade lime with the spent bleaching earth (p. 1, ln. 21); and
the amount of lime added to the bleaching earth will not be less than 8 percent by weight (p. 1, last para). 

‘078 does not disclose the following: 
spent bleaching earth component comprises calcium carbonate;  
spent bleaching earth component comprises 8% calcium carbonate;
the spent bleaching earth comprises bentonite; and 
the animal feedstuff comprises 43.75% by weight alfalfa, 43.75% by weight corn, and 12.5% by weight oats. 


Regarding claims 4 and 6: Application No. 62/129078 does not disclose the spent beaching earth composition. 
Regarding claim 7: Application No. 62/129078 discloses “spent bleaching earth from edible oil processing” (p. 1, 1st para). Application No. 62/129078 does not disclose the spent beaching earth from production of edible vegetable oil. 
Regarding claim 8: Application No. 62/129078 discloses mixing feed-grade lime with the spent bleaching earth discharged from the process filters, spontaneous combustion can be eliminated (p. 1, ln. 21-22). ‘078 does not disclose mixing calcium carbonate with spent bleaching earth eliminates spontaneous combustion. ‘078 does not disclose the feed composition (i.e. animal feedstuff, SBE, and calcium carbonate) is not spontaneously combustible at atmospheric temperatures. 
Regarding claims 12-13: Application No. 62/129078 does not disclose the recited animal feedstuff ingredients.

The effective filing date of the presently pending claims is 3/4/2016. As discussed above, Application No. 62/129078 does not provide support for present claim 1. Furthermore, Application No. 62/129078 does not provide support for dependent claims 4, 6-8, 12, and 13. As such, the present claims are not entitled to receive the benefit of the filing date of Application No. 62/129078. Therefore, the effective filing date of present claims 1, 4, 6-8, 12, and 13 is the filing date of the International Application, PCT Application No. PCT/US16/20969, which was 03/04/2016.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(a)/ pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 12, and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites, “the poultry feed composition does not clump or agglomerate”. 
The specification discloses, “when mixed with grains or other dry feed products, lipids not only risk going rancid but can also clump or agglomerate, and thereby disperse nonuniformly in typical feeding mechanisms” (p. 5, ln. 25-27). 
The specification does not disclose the poultry feed composition does not clump or agglomerate. 
Therefore the limitation that “the poultry feed composition does not clump or agglomerate” adds new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 4, 6-8, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swain, US 2007/0286913 A1; in view of Funabashi et al., JP 2008 237153 A; and Henderson et al., US 6,027,755 A. 
Regarding claim 1: Swain discloses a feed composition comprising poultry  feedstuff comprising 0 to about 95% grain by-products that may be selected from a group that includes oats and corn (maize, para 0034) and from 0 to about 95% alfalfa (Lucerne, para 0034). Swain discloses the feed composition may include minerals (para 0034). Swain discloses exemplary feed compositions comprising the mineral calcium carbonate (para 0067). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Swain discloses the feed composition may be used to treat gastrointestinal problems in animals (para 0003). Swain discloses the feed composition may increase the rate of growth during a growth period in an animal (para 0018). Swain discloses the feed composition may be feed for poultry (chickens, broilers, quail, pheasants, turkeys, ostrich, emus, and other birds, para 0048). 
Swain does not disclose the feed comprises spent bleaching earth. 
Funabashi discloses animal feedstuff comprising spent bleaching earth (waste clay, para 0001). Funabashi discloses the clay has a growth promoting effect (para 0019). Funabashi discloses the clay may be used in feed for livestock, fowl, birds, hens, cows, pigs, cats, and dogs (para 0017). Funabashi discloses the spent bleaching earth (waste clay) is obtained from processing of edible oil (para 0015-0016). Funabashi discloses the spent bleaching earth (waste clay) comprises 15 to 50 % oil (para 0015). Funabashi discloses the spent bleaching earth may be mixed with conventional feed ingredients including carbohydrates, oils and minerals (para 0022). Funabashi discloses 0.5-10% and 0.5-20% spent bleaching earth (waste clay) in the feed (para 0021). Funabashi discloses the spent bleaching earth reduces fecal odor (para 0018) and reduces dung volume (para 0020). Funabashi discloses using the waste clay allows manufacture at low cost, reduced treatment and disposal cost (para 0025). 

In the interest of clarity of the record, the recited “spent bleaching earth component” is represented by the prior art’s spent bleaching earth and calcium carbonate. Once the ingredients are made into the claimed “feed composition”, they become part of the feed. In other words, labeling the animal feed ingredients in separate groupings (e.g., spent bleaching earth component vs spent bleaching earth and calcium carbonate) does not patentably distinguish the claimed animal feed composition comprising animal feedstuff and a spent bleaching earth component, which comprises calcium carbonate; from a prior art composition suggesting animal feed composition comprising animal feedstuff, spent bleaching earth, and calcium carbonate.
With respect to the amounts of calcium carbonate and spent bleaching earth: 
Claim Interpretation: A feed composition having 20% of a spent bleaching earth component wherein the spent bleaching earth component comprises 8% by weight of calcium carbonate; and 92% by weight of spent bleaching earth, wherein the spent bleaching earth comprises bentonite and 30% by weight edible oil is a feed composition comprising 1.6% calcium carbonate and 18.4% of SBE (note: the SBE includes bentonite and 30% oil). 
Calculations: 
20% spent bleaching earth component * 8% calcium carbonate = 1.6% calcium carbonate in the feed composition
20% spent bleaching earth component * 92% spent bleaching earth = 18.4% total spent bleaching earth in the feed composition

Swain discloses about 0 to about 95% of calcium carbonate (para 0067 and 0073). Funabashi discloses 0.5-20% spent bleaching earth (waste clay) in the feed 
Additionally with respect to the concentrations of corn, oats, calcium carbonate, and spent bleaching earth: 
Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II. 
In the present case, Swain discloses a feed composition may include 0 to about 95% grain by-products that may be selected from a group that includes oats and corn (maize, para 0034) and from 0 to about 95% alfalfa (Lucerne, para 0034). Swain discloses the feed composition may include minerals (para 0034), which include the mineral calcium carbonate (para 0067). Funabashi discloses 0.5-10% and 0.5-20% spent bleaching earth (waste clay) in the feed (para 0021). Funabashi discloses the spent bleaching earth (waste clay) comprises 15 to 50 % oil (para 0015). As such, the amounts of oats, corn, alfalfa, and calcium carbonate, and spent bleaching earth represent the carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Additionally, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of 
With respect to the SBE comprising bentonite: Funabashi discloses the “clay said here means the clay which makes montmorillonite a subject. Although not limited in particular” (para 0014). Funabashi discloses waste clay used by the present invention is clay after using it by the purification process of fats and oils (para 0015). 
Swain in view of Funabashi does not disclose the clay comprises bentonite.
Henderson is drawn to bleaching earth compositions (title). Henderson discloses bleaching earths for the purification of edible oils (col. 1, ln. 7-9). Henderson discloses bleaching clay is well known to those of ordinary skill in the art (col. 3, ln. 1-3). Henderson discloses clays including montmorillonites, bentonites, and attapulgites (col. 3, ln. 54-56). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute spent bleaching earth (waste clay), as taught in Funabashi, with spent bleaching earth comprising bentonite, as taught in Henderson, to obtain an animal feedstuff comprising spent bleaching earth that comprises bentonite. In the present 
The phrase “wherein the spent bleaching earth has been treated with the calcium carbonate prior to adding to the poultry feedstuff to form the spent bleaching earth component” is a process limitation in the product claim. The limitation interpreted as analogous to a process limitation in a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. MPEP 2113 III. In the present case, the claim is interpreted as a feed composition comprising 80% by weight of an animal feedstuff and 20% by weight of a spent bleaching earth component (see above discussions for prima facie case of obviousness). 

With respect to the negative alternative limitation that “the poultry feed composition does not clump or agglomerate”: The prior art suggests a poultry feed comprising the claimed ingredients. As such, one having ordinary skill in the art at the time of invention would expect the prior art poultry feed composition would not clump or agglomerate. 
Regarding claim 4: Funabashi discloses the clay may be montmorillonite (para 0014). Henderson discloses clays including montmorillonites, bentonites, and attapulgites (col. 3, ln. 54-56). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute spent bleaching earth (waste clay), as taught in Funabashi, with spent bleaching earth comprising one of more of montmorillonites, bentonites, and attapulgites, as taught in Henderson, to obtain an animal feedstuff comprising spent bleaching earth that comprises one of more of montmorillonites, bentonites, and attapulgites. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining an animal feedstuff comprising one of more of montmorillonites, bentonites, and attapulgites. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to use spent bleaching earth that comprises one of more of montmorillonites, bentonites, and attapulgites because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. In 
Regarding claim 6: Henderson discloses clays including attapulgites (col. 3, ln. 54-56). The reasoning to select attapulgites applies here as discussed in claim 4 above. 
Regarding claim 7: Funabashi discloses spent bleaching earth (waste clay, para 0015) from the production of vegetable oil (para 0016).
Regarding claim 8: Based on the prior art one having ordinary skill in the art at the time of invention would expect the composition is not spontaneously combustible at atmospheric temperatures. Funabashi discloses the spent bleaching earth is feed for animals (para 0021 and 0025). The prior art has no warning about spontaneous combustion. As such, one having ordinary skill in the art at the time of invention would expect the composition does not spontaneously combust. In common sense terms, one would not provide animal food to animals where that food would burst into flames.
Regarding claim 12: Swain discloses mill run (para 0034), corn (para 0067), legumes (soy bean meal, para 0073). 
Regarding claim 13: Swain discloses minerals (folic acid, niacin, pyridoxine hydrochloride, iron oxide, sodium selenite, para 0067; calcium iodate, copper sulfate, ferrous sulfate, para 0073) and vitamins (Vitamin A acetate, Vitamin B12, para 0067; Vitamin B3 supplement, Vitamin E supplement, Vitamin K, Vitamin B12, para 0073). 

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant argues where an advantage provided from a secondary reference was an advantage not needed and/or not relevant to the primary reference, there is no prima facie case of obviousness (remarks, p. 5). In support of the argument applicant cites to Ex parte Blow (remarks, p. 4), Ex parte Burak (remarks, p. 5), and Ex parte Conway (remarks, p. 6). Examiner is not persuaded by this argument for the following reasons. 
Applicant asserts, “A key purpose of the claimed compositions is to provide a poultry feed composition which (1) does not clump or agglomerate, despite high lipid content” (emphasis in original). Examiner is not persuaded by this argument. The specification does not disclose a poultry feed composition which does not clump or agglomerate, despite high lipid content (see 35 USC 112(a) rejections above). 
Applicant asserts, “A key purpose of the claimed compositions is to provide a poultry feed composition . . . which (2) can be successfully fed to poultry as it is more challenging to provide a poultry composition, as compared to a livestock feed composition comprising spent bleaching earth” (emphasis in original). Examiner is not persuaded by this argument for the following reasons. First, the arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c) II. The specification does not disclose it is more challenging to provide a poultry composition, as compared to a livestock feed. The specification does not disclose an objective measure of a difference between providing poultry versus livestock feed. As such, the argument represents unsubstantiated opinion of the applicant’s representative. Second, the future intended use of the claimed product does not distinguish the claimed product from the prior art product. See MPEP 2111.02 II. In the present case, the claimed composition has an intended use of being fed to poultry. However, the alleged properties (i.e., can be successfully fed to poultry) are drawn to a future intended use of the product – not properties of the product itself. In other words, the claims are drawn to a product, not a method of feeding poultry.
Applicant argues documents cited in the present specification’s background disclose compositions with less spent bleaching earth than presently claimed (remarks, p. 6-7). Examiner is not persuaded by this argument. The documents cited in the present specification’s background are not a basis of the obviousness rejections. 
Applicant argues a document cited in the present specification’s background (Keith) discloses that spent bleaching earth actually undermines growth rate (emphasis in original, remarks, p. 8). Examiner is not persuaded by this argument for the following reasons. First, the cited document does not support applicant’s conclusion. The undermines growth rate. Keith does not state spent bleaching earth undermines growth rate in livestock or poultry. Second, the documents cited in the present specification’s background are not a basis of the obviousness rejections. 
Applicant argues one having ordinary skill in the art would not look to Funabashi for solving a problem of fecal odor and volume (remarks, p. 8). Examiner is not persuaded by this argument. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, Swain discloses feed for livestock and poultry (Swain, para 0048). Funabashi discloses addition of spent bleaching earth to feed for livestock and poultry can reduce fecal odor (para 0018) and dung volume (para 0020). As such, one having ordinary skill in the art of feed for livestock and poultry would be motivated to include spent bleaching earth in a feed for livestock and poultry for the purpose of reducing fecal odor and dung volume.
Applicant argues one having ordinary skill in the art would not look to Funabashi for solving a problem of spent bleaching earth disposal cost (remarks, p. 8). Examiner is not persuaded by this argument. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, Swain discloses feed for livestock and poultry (Swain, para 0048). Funabashi discloses the addition of spent bleaching earth to feed for livestock and poultry allows manufacture at low cost, reduced treatment, reduced disposal cost, and reduced environmental impact (para 0025). As such, one having ordinary skill in the art of feed for livestock and poultry would be motivated to include spent bleaching earth in a feed for livestock and poultry for the purpose of low cost manufacturing, reduction of disposal treatment cost, and reduction of an environmental impact. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Walter A Moore/Primary Examiner, Art Unit 3619